DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed February 24, 2021. 
Claims 1, 17, and 20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner 
The Examiner notes that displaying a pop up box, which displays further information to a user based on user input (via moving a mouse/cursor) does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See MPEP 2106.05 and PEG 2019). Applicant’s arguments are not persuasive.
The Examiner asserts that Applicant’s claimed limitations do recite an abstract idea as shown by the PTAB affirmance dated 12/24/2020. Please see the updated 101 rejection below as well. Applicant’s arguments are not persuasive.
The Applicant’s claims are unrelated to Example 42 because Example 42 was converting data from a non-standardized format to a standardized format so all user devices could display the appropriate data. Applicant’s claimed limitations are merely displaying the results (e.g. the trending chart, pop ups, and warnings) based on user control of the general purpose computer components, which does not make the claims eligible (See MPEP 2106.05 and PEG 2019). Applicant’s arguments are not persuasive.
The Examiner notes that displaying a pop up box and a warning, which displays further information to a user based on user input (via moving a mouse/cursor) does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-16 are directed toward a process, claim 20 is directed toward a product, and claims 17-19 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claim 1 is directed toward analyzing compliance with a healthcare law, comprising: obtaining employee information about plural employees by querying at least one data source via determining a respective trending parameter based on the selected trending process for each of the plural employees; generating and displaying a trending chart in a user interface, wherein the trending chart includes: a first curve based on the determined trending parameters of ones of the plural employees designated as part time, and a second curve based on the determined trending parameters of ones of the plural employees designated as full time and a visual indication of an area in which the first curve and the second curve overlap which is representative of a number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time; generating and displaying a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the area in which the first curve and the second curve overlap, wherein the pop-up box indicates at least one of the number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time; generating an industry baseline for insurance provided to industry employees; and comparing the industry baseline to the trending chart to determine how a practice of providing insurance to the plural employees compares to an industry average, wherein the obtaining, the determining, and the generating and displaying are performed by a trending tool running on a computing device, the trending tool configured to search the plural different databases by a search query and to receive data which satisfies the search query from the plural different 
Independent claim 17 is directed toward analyzing compliance with a healthcare law, comprising: a hardware memory device that stores programming instructions of a trending tool; and a hardware processor that executes the program instructions and causes the computer system to: receive a user input at a computer generated user interface; based on the user input, obtain employee information about plural employees by querying plural different databases via computer-based network communication, the plural different databases each include disparate information and disparate fields; select a trending process comprising a programmed module which is part of the trending tool from a plurality of available trending processes; determine a respective trending parameter for each of the plural employees by applying the selected trending process to a portion of the obtained employee information, the selected trending process comprising a programmed module that is part of the trending tool and is configured to determine an average number of hours worked for each of the plural employees from the obtained employee information based on actual hours worked and employee leave for each of the plural employees; generate and display a trending chart in the user interface, wherein the trending chart includes: a first curve based on the determined trending parameters of ones of the plural employees designated as part time, and a second curve based on the determined trending parameters of ones of the plural employees designated as full time and a visual indication provided by coloring in an area in which the first curve and the second curve overlap to represent a number of the ones of the plural employees designated as part time trending as full time and a number of the ones of the plural employees designated as full time trending as part time; generate and display a list of the plural employees on the user interface, including a designated status of each of the employees and a trending status of each of the employees; generate and display a warning icon on the user interface, adjacent to the list of the plural employees, based upon an analysis of the area in which the first curve and the second curve overlap, when the trending status for ones of the plural employees is different than the designated status of the selected one of the employees; select an additional trending process from a selectable input field in the user interface containing programmed plural different algorithms representing different trending processes; reconfigure the trending chart in the user interface in response to the selected additional trending process; generate an industry standard for insurance provided to full time industry employees; and compare the industry standard to the trending chart to determine how a practice of providing insurance to the plural employees compares to an industry average, wherein the determined respective trending parameter for each of the plural employees comprises an average number of hours worked per week during a specified time period, and the user input comprises the specified time period (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing employee data to determine trends of employees designated as full time trending part time and employees designated as part time trending full time to determine insurance requirements that need to be met, and displaying the results to a human user to interpret. The Applicant’s claimed limitations are merely employee data to determine trends regarding full/part time to make decisions about insurance provided to the employees, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 20 is directed toward analyzing compliance with a healthcare law, the computer program product comprising computer readable program instructions stored on a non-transitory computer readable storage medium, the computer readable program instructions being executable on a computing device to cause the computing device to: receive a user input at a computer generated user interface; based on the user input, obtain employee information about plural employees by querying a human resources database, benefits database, a leaves database and a payroll database via computer-based network communication, the human resources database, the benefits database, the leaves database and the payroll database each include disparate information and disparate fields; select a trending process which is a programmed module and part of a trending tool from a plurality of available trending processes, the trending process is configured to account hours claimed for certain types of leave and also credit hours of service for unpaid leave; determine a respective trending parameter for each of the plural employees by applying the selected trending process to a portion of the obtained employee information; generate and display a trending chart in the user interface, wherein the trending chart includes: a first curve based on the determined trending parameters of ones of the plural employees designated as part time, and a second curve based on the determined trending parameters of ones of the plural employees designated as full time and a visual indication in the user interface by coloring in an area of the first curve to indicate how many of the ones of the plural employees designated as part time are trending as full time or by coloring in an area of the second curve to indicate how many of the ones of the plural employees designated as full time are trending as part time; generate and display a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the area in which the first curve and the second curve overlap, wherein the pop-up box indicates at least one of the number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time; determine automatically a start date for the trending chart based on a combination of a designated end date and an employer-specified measurement period accessed from a memory storage of the computing device; select an additional trending process from a selectable input field in the user interface containing programmed plural different algorithms representing different trending processes; reconfigure the trending chart and the user interface in response to the selected additional trending process; display the reconfigured trending chart in an area of the reconfigured user interface; alter the reconfigured user interface to display other information including a total number of employees, a number of part time employees and a number of full time employees; generate an industry standard baseline for medical insurance provided to full time industry employees for a category of employer; and compare the industry standard baseline to the trending chart to determine how a practice of providing medical insurance to the plural employees compares to an industry average for the category of employer, wherein the determined respective trending parameter for each of the plural employees comprises an average number of hours worked per week during a first specified time period, the user input comprises the first specified time period as one bound for generating the trending chart, an employer that employs the plural employees enters a second specified time period, a second bound of the trending chart is determined by subtracting the second specified time period from the first specified time period, and the table lists a determined trending status for each one of the plural employees (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing employee data to determine trends of employees designated as full time trending part time and employees designated as part time trending full time to determine insurance requirements that need to be met, and displaying the results to a human user to interpret. The Applicant’s claimed limitations are merely employee data to determine trends regarding full/part time to make decisions about insurance provided to the employees, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “obtaining employee information about plural employees by querying at least one data source via computer-based network communication, the at least one data 

In addition, dependent claims 2-16 and 18-19 further narrow the abstract idea and dependent claims 2, 4-5, 8-13, 15-16, and 18-19 additionally recite “obtained employee information, coloring in an area at the overlap of the first curve and the second curve; the obtaining the employee information comprises querying each of the plural different databases; displaying the number of the plural employees designated as part time that are trending as full time based on a user moving a cursor over an indication area of the 
The claimed “at least one data source via computer-based network communication, the at least one data source comprises plural different databases which include disparate information and disparate fields between the plural different databases, user interface, cursor, input device, trending tool, computing device, a human resources database and a payroll database, a hardware memory device that stores programming instructions of a trending tool; and a hardware processor that executes the program 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-16; System claims 17-19; and Product claim 20 recite at least one data source via computer-based network communication, the at least one data source comprises plural different databases which include disparate information and disparate fields between the plural 
Also, the above “obtaining employee information about plural employees by querying at least one data source via computer-based network communication, the at least one data source comprises plural different databases which include disparate information and disparate fields between the plural different databases; selecting a trending process from a plurality of available trending processes; and displaying a trending chart in a user interface, and displaying a pop-up box in response to a user of the user interface controlling a cursor using an input device to move the cursor over the 
In addition, claims 2-16 and 18-19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4-5, 8-

Allowable over 35 USC 103
Claims 1-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above.
The following is a statement of reasons for the indication of allowable subject matter over 35 USC 103:  Independent claims 1, 17, and 20 each recite an algorithm that requires determining and displaying trending parameters in a first/second curve, where the overlap is representative of a number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time.  Specifically, the prior art of record does not teach “generating and displaying a trending chart in a user interface, wherein the trending chart includes: a first curve based on the determined trending parameters of ones of the plural employees designated as part time, and a second curve based on the determined trending parameters of ones of the plural employees designated as full time and a visual indication of an area in which the first curve and the second curve overlap which is representative of a number of the ones of the plural employees designated as part time trending as full time and ones of the plural employees designated as full time trending as part time; generating an industry baseline for insurance provided to industry employees; and 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.